Wright, J.,
concurring. I join the majority’s opinion in this matter, but I do so reluctantly because the result seems most unjust. I remain bewildered that Shifrin and Forest City entered into releases that were wholly at odds with their conduct predating the releases. As the majority aptly notes, however, the language of both the auction agreement and the assignment instrument clearly and unambiguously released the partnership from claims against it, without exception, upon Shifrin’s transfer of his partnership interest to Forest City. Shifrin cannot now complain that the plain language of the releases is contrary to his intentions. There simply is no room in our jurisprudence for a doctrine that seeks to rescue the inattentive from the operation of well-accepted notions of contract interpretation.